EXHIBIT 10.2

FORBEARANCE AGREEMENT

THIS FORBEARANCE AGREEMENT (this “Forbearance Agreement”) is made and entered
into as of the 31st day of October, 2003, by and among MILLER INDUSTRIES, INC.,
a Tennessee corporation (the “Company”, or “Parent”), and each of the other
Subsidiaries of Parent listed on the signature page hereto (together with
Parent, collectively, “Borrowers”), the Lenders whose signatures appear on the
signature pages hereof (the “Lenders”), THE CIT GROUP/BUSINESS CREDIT, INC., as
Collateral Agent, and BANK OF AMERICA, N.A., as Administrative Agent,
Syndication Agent, Existing Titled Collateral Agent and Letter of Credit Issuer
(in such capacity, together with the Collateral Agent, the “Agents”).

W I T N E S S E T H:

WHEREAS, Borrowers, the Lenders and the Agents entered into that certain
CreditAgreement (as amended, the “Credit Agreement”, capitalized terms used but
not defined herein shall have the meaning assigned to such terms in the Credit
Agreement), dated as of July 23, 2001, by and among Parent and certain of its
subsidiaries,  the financial institutions party thereto from time to time as
lenders (the “Lenders”), and the Agents; and

WHEREAS, the following events have occurred which constitute Events of Default
under the Credit Agreement: (i) the Borrowers have failed to timely deliver
their Financial Statements for Fiscal Year 2002 and, in conjunction therewith,
have also failed to deliver a report of their independent certified public
accountants which is unqualified in any respect, which is an Event of Default
under Section 5.2(a) of the Credit Agreement, as well as an Event of Default
under Section 9.1(d) of the Credit Agreement as a result of the event of default
arising from such failure under the Junior Credit Agreement (collectively the
“Financial Statement Default”); (ii) the Borrowers havefailed to fulfill certain
payment obligations to the Junior Creditors with respect to the Subordinated
Debt, in accordance with the terms of the Junior Credit Agreement, all as more
specifically set forth in that certain letter dated as of July 29, 2003 from
Junior Creditors’ Agent to Company, which is an Event of Default under Section
9.1(d) of the Credit Agreement (collectively the  “Junior Credit Agreement
Payment Default”; and (iii) the Borrowers may have failed to fulfill one or more
of the financial covenants in Section 8.1(b) and 8.1(c) of the Junior Credit
Agreement for one or more of the fiscal quarters ending in Fiscal Year 2003,
which failure would constitute an Event of Default under Section 9.1(d) of the
Credit Agreement (collectively the “Junior Credit Agreement Covenant Default”,
and together with the Junior Credit Agreement Payment Default and the Financial
Statement Default, referred to herein collectively as the “Existing Defaults”);
and

WHEREAS, Borrowers were notified, pursuant to that certain letter dated June 11,
2003 from Collateral Agent to the Company, that the Financial Statement Default
had occurred and, among other matters, that the Agents and Lenders had reserved
and would continue to reserve all of their respective rights and remedies; and 

 WHEREAS, Borrowers were notified, pursuant to that certain Blockage Notice
dated August 5, 2003 from Collateral Agent to the Company and Junior Creditors’
Agent, that the Junior Credit Agreement Default had occurred and, among other
matters, that the Agents and Lenders had reserved and would continue to reserve
all of their respective rights and remedies; and 

--------------------------------------------------------------------------------

WHEREAS, by reason of the Existing Defaults, Collateral Agent, on behalf of the
Lenders, is authorized to exercise all remedies available to it under the Loan
Documents, including, but not limited to, the right to repossess and foreclose
upon the Collateral; and

WHEREAS, despite the Existing Defaults, Borrowers desire that Collateral Agent
and Lenders (a) forbear from exercising remedies of suit, repossession and
foreclosure otherwise available to Collateral Agent, on behalf of the Lenders,
under the Loan Documents; (b) continue to make available to Borrowers, Revolving
Loans under the revolving credit facility pursuant to Section 1.2 of the Credit
Agreement (the “Revolving Credit Facility”) and make other concessions, as set
forth herein; and

WHEREAS, Agents and Lenders are willing to (a) forbear from pursuing their
remedies in connection with the Existing Defaults, (b) continue to make
available to Borrowers the Revolving Credit Facility, and make other concessions
to the Borrowers, (collectively the “Borrowers’ Benefits”), all on the terms and
conditions contained herein, each of which terms and conditions, individually
and in the aggregate, and including the performance thereof by Borrowers,
constitute the consideration to the Agents and Lenders for entering into this
Forbearance Agreement, and in the absence of any of which Agents and Lenders
would not have entered into this Forbearance Agreement or otherwise extended to
Borrowers the Borrowers’ Benefits; and 

WHEREAS, Borrowers each acknowledge and agree that the Borrowers’ Benefits
hereunder are of immediate and material benefit, financial and otherwise, to
such Borrowers, and that neither Agents nor Lenders were or are under any
obligation to extend to Borrowers the Borrower Benefits provided hereunder.

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1.         Acknowledgments by Borrowers. 

(a)   Each of the Borrowers hereby acknowledges and agrees that (i) as of the
close of business on October 30, 2003, the outstanding aggregate respective
principal balances of (A) the Revolving Loans totaled $26,042,020.37, (B) the
aggregate unpaid principal balance of the Term Loans totaled $1,351,000.00, and
(C) outstanding Letters of Credit totaled $1,092,241.70, in each case exclusive
of accrued interest, costs and attorney’s fees chargeable to Borrowers under the
Loan Documents; (ii) the Existing Defaults have occurred, as set forth in the
Recitals, (iii) the Existing Defaults are continuing and have not been cured by
Borrowers or waived, released, extinguished or compromised by Agents or Lenders;
and (iv) as a result of the Existing Defaults, all of the Obligations under the
Loan Documents, at the election of the Required Lenders, could be declared
absolutely and immediately due and owing by Borrowers, and Collateral Agent, on
behalf of the Lenders, would have full legal right to exercise any and all
rights and remedies under the Loan Documents or otherwise available at law and
in equity with respect thereto.

2

--------------------------------------------------------------------------------

(b)   Each of the Borrowers acknowledges and agrees that, notwithstanding the
agreement of Agents and Lenders herein to (i) make additional Revolving Loans
and issue additional guaranties of Letters of Credit under the Revolving Credit
Facility (collectively “Revolving Credit Loans”), or (ii) to forbear from
exercising their rights and remedies under the Loan Documents and applicable
law, in no event shall any of  such actions by Agents or Lenders be deemed a
waiver, release, extinguishment, compromise or cure of the Existing Defaults or
of any other current or future Default or Event of Default.

 2.   Forbearance Period, Conditions and Waivers.

(a)   Forbearance.  During the period commencing on the date hereof and ending,
immediately and without notice, on the earlier to occur of (x) December 31,
2003, or (y) the occurrence of an Event of Default specified in Sections 9.1(e)
or 9.1(f) of the Credit Agreement or (z) the date that any default with respect
to, or other failure of, the Forbearance Conditions as defined in and set forth
in Section 2(b) hereof occurs (the “Forbearance Period”), Agents and Lenders
agree that they will not, but only by reason of the Existing Defaults:

(i)         exercise any of the rights or remedies available to them under the
Loan Documents or under any applicable law to enforce collection from Borrowers
of any Obligations or foreclose upon their security interest(s) in any of the
Collateral; or

(ii)        refuse to make Revolving Loans, or issue Letters of Credit for the
account of the Borrowers; or

(iii)       accelerate the maturity date of any of the Obligations; or

(iv)       institute suit against the Borrowers or any of their assets.

(b)   Conditions to Forbearance.  Each of the following conditions shall
constitute a forbearance condition (“Forbearance Condition”), the continuing
satisfaction of each and every one of which shall be a continuing condition to
the agreement of Agents and Lenders to forbear as set forth above in this
Section 2:

(i)     Except with respect to the Existing Defaults and except as otherwise
expressly provided hereinafter in Section 2(f) of this Forbearance Agreement,
Borrowers shall duly observe and perform each and every obligation and covenant
on their  respective parts to be performed under the Loan Documents, this
Forbearance Agreement and any agreement, instrument or document executed in
connection with this Forbearance Agreement including, without limitation,
Borrowers’ obligations to pay to Agents, on behalf of the Lenders, all
installments of principal, interest, fees, charges, expenses and premiums, as
and when the same are due and payable pursuant to the Credit Agreement (whether
due at stated maturity, upon acceleration or otherwise); and

3

--------------------------------------------------------------------------------

(ii)       No Default or Event of Default shall exist or shall have occurred
under any of the terms, conditions, provisions or covenants of the Loan
Documents, or this Forbearance Agreement, except the Existing Defaults; and

(iii)       The representations and warranties contained in the Loan Documents,
this Forbearance Agreement and any agreement, instrument or document executed in
connection herewith or pursuant hereto shall be true and correct in all material
respects as of the date of this Forbearance Agreement and shall continue to be
true and correct in all material respects at all times hereafter (except to the
extent that any such representation or warranty (x) by its express terms,
relates to a prior specific date or period or (y) is untrue as a result of the
occurrence or continuance of any of the Existing Defaults); and

(iv)       The Borrowers shall provide to the Collateral Agent copies or, in the
case of verbal notices information in respect of, any and all notices and
correspondence of any kind whatsoever from any equipment or inventory vendor, or
other material trade creditor, with respect to any default in payment of the
amounts due such vendor or trade creditor in excess of $10,000, within two (2)
Business Days after the receipt of any such notice or correspondence.; and

(v)       The Borrowers shall provide to the Collateral Agent, on the date
Borrower’s are required to provide a Borrowing Base Certificate pursuant to
Section 5.2(l) of the Credit Agreement, a report describing Borrowers’ actual
financial performance and utilizing income expense and other categories listed
on Schedule I hereto and a variance analysis of actual versus projected
financial performance for the applicable reporting period.

(c)        Payment of the Obligations:   During the Forbearance Period, for so
long as each of the Forbearance Conditions is satisfied, except as otherwise
expressly set forth in Section 2(f) of this Forbearance Agreement, the
Obligations shall be payable by Borrowers in accordance with the provisions of
the Loan Documents, applicable as though no Default or Event of Default had
occurred.  From and after the date on which any of the Forbearance Conditions
shall cease to be satisfied, the Obligations, at the election of the Required
Lenders, may be collected by whatever means are authorized by the Loan Documents
and by applicable law.

(d)        Effect and Construction of Forbearance:   Except as otherwise
expressly provided herein, the Credit Agreement and the other Loan Documents
shall remain in full force and effect in accordance with their respective terms,
and neither this Forbearance Agreement nor the making of any Revolving Loans
simultaneously herewith or subsequent hereto shall be construed to:  (i) impair
the validity, perfection or priority of any lien or security interest securing
the Obligations; (ii) waive or impair any rights, powers or remedies of Agents
or Lenders under the Credit Agreement and the other Loan Documents upon
termination of the Forbearance Period, with respect to the Existing Defaults or
otherwise; (iii) constitute an agreement by Agents or Lenders or require Agents
or Lenders to extend the Forbearance Period or grant additional forbearance
periods, extend the term of the Credit Agreement or the time for payment of any
of the Obligations; (iv) require Agents or Lenders to make any Revolving Loans
or other extensions of credit to Borrowers after termination of the Forbearance
Period, other than in Agents’ or

4

--------------------------------------------------------------------------------

Lenders’ sole and absolute discretion; or (v) constitute a waiver of any right
of Agents or Lenders to insist on strict compliance by Borrowers with each and
every term, condition and covenant of this Forbearance Agreement and the Loan
Documents, except as expressly provided herein. This Forbearance Agreement does
not constitute an amendment to the Credit Agreement, but rather, constitutes a
temporary supplement thereto.  The terms and provisions of the Credit Agreement
and the other Loan  Documents are expressly incorporated by reference herein
except to the extent such terms and provisions conflict with the terms and
provisions of this Forbearance Agreement, in which case, during the Forbearance
Period, but not otherwise, the terms of this Forbearance Agreement shall
control.

(e)       No Course of Dealing or Performance:  Each of the Borrowers
acknowledges and agrees that the agreement of Agents and Lenders to forbear from
exercising their rights and remedies under the Loan Documents with respect to
the Existing Defaults pursuant to and as reflected in this Forbearance
Agreement, does not and shall not create (nor shall Borrowers rely upon the
existence of or claim or assert that there exists) any obligation of Agents or
Lenders to consider or agree to any waiver or any further forbearance and, in
the event that Agents or Lenders subsequently agree to consider any waiver or
any further forbearance, neither the existence of any prior forbearance, nor
this Forbearance Agreement, nor any other conduct of the Agents or Lenders, or
any of them, shall be of any force or effect on any consideration or decision
with respect to any such requested waiver or forbearance, and neither Agents nor
any Lender shall have any obligation whatsoever to consider or agree to further
forbear from the exercise of remedies in respect of or to waive any other
Default or Event of Default.  In addition, neither (w) the execution and
delivery of this Forbearance Agreement, (x) the actions of Agents or Lenders in
obtaining or analyzing any information from Borrowers, whether or not related to
consideration of any waiver, modification, forbearance or alteration of the
Credit Agreement, any Default or Event of Default thereunder, or otherwise,
including, without limitation, any discussions or negotiations (heretofore or,
if any, hereafter) between Agents or Lenders and Borrowers regarding any
potential waiver, modification, forbearance or amendment related to the Credit
Agreement, (y) any failure of Agents or Lenders to exercise any of their rights
under, pursuant or with respect to the Credit Agreement, nor (z) any action,
inaction, waiver, forbearance, amendment or other modification of or with
respect to the Credit Agreement, shall, unless evidenced by a written agreement
(and then only to the extent provided by the express provisions thereof):

(i)         Constitute a waiver by Agents or any Lender of, or, except to the
extent expressly provided herein, an agreement by Agents or any Lender to
forebear from the exercise of remedies with respect to, any Default or Event of
Default under the Credit Agreement;

(ii)        Constitute a waiver by or estoppel of Agents or any Lender as to the
satisfaction or lack of satisfaction of any covenant, term or condition set
forth in the Credit Agreement; or

(iii)       Constitute an amendment to or modification of, or an agreement on
the part of Agents or any Lender to enter into any amendment to or modification
of, or an agreement to negotiate or continue to negotiate with respect to, the
Credit Agreement.

5

--------------------------------------------------------------------------------

 

            (f)   Waivers and Temporary Modifications of Credit Agreement.

                        (i)   During the Forbearance  Period, the Obligations
shall bear interest at an annual rate equal to the Base Rate plus 2.75%.

                        (ii)   Each of the two respective payments otherwise
due, pursuant to Section 2.7           of the    Credit Agreement, on each of 
November 1, 2003 and December 1, 2003, in each case provided that the
Forbearance Period has not ended prior to such date, shall be waived.

                        (iii)   During the Forbearance Period, but not
thereafter, any early termination fee           that would otherwise be due and
payable in accordance with Section 3.2(b) of the Loan Agreement shall be waived.

                        (iv)   Any and all breaches of any of the covenants set
forth in Sections 7.23 and            7.24 of the Credit Agreement, in respect
of the fiscal quarter of the Borrowers ended September 30, 2003, are hereby
waived.

3.         Representations, Warranties, Covenants and Acknowledgments; Release. 
To induce the Lenders and the Agents to enter into this Forbearance Agreement:

(a)        Each of the Borrowers represents and warrants that, upon and after
giving effect to this Forbearance Agreement, (i) except for the Existing
Defaults, each of the representations and warranties made by it under the Loan
Documents, other than representations and warranties that speak as of an earlier
date, are true and correct with respect to it, (ii) each has the power and
authority and is duly authorized to enter into, deliver and perform this
Forbearance Agreement, (iii) this Forbearance Agreement, the Credit Agreement
and each of the other Loan Documents to which it is a party is the legal, valid
and binding obligation thereof, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in equity or in law), and (iv) the execution, delivery and performance
of this Forbearance Agreement in accordance with its terms do not and will not,
with the passage of time, the giving of notice or otherwise: (A) require
approval by any Governmental Authority or violate any applicable law relating
thereto; (B) conflict with, result in a breach of or constitute a default under
(1) the articles or certificate of incorporation, or the by-laws thereof; (2)
any indenture, material agreement or other material instrument to which it is a
party or by which any of its properties may be bound, or (3) any approval by any
Governmental Authority relating thereto; or (C) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by it other than Permitted Liens;

(b)        Each of the Borrowers agrees that this Forbearance Agreement is not
intended to be, and is not, a novation of any of the Loan Documents or any of
the Obligations thereunder and does hereby reaffirm each of the agreements,
covenants, and undertakings made by it under the Credit Agreement and each and
every other Loan Document executed by it in connection therewith or pursuant
thereto, in each case as if each such Borrower were making said agreements,
covenants and undertakings on the effective date hereof, except with respect to
such agreements, covenants and undertakings which, by their express terms, are
applicable only to a specific date;

6

--------------------------------------------------------------------------------

(c)        Each of the Borrowers does hereby acknowledge and agree that, as of
the date hereof, no right of offset, defense, counterclaim, claim, causes of
action or objection in favor of any Borrower against any of the Lenders or the
Agents exists arising out of or with respect to (i) the Obligations, this
Forbearance Agreement, the Credit Agreement or any of the other Loan Documents,
(ii) any other documents evidencing, securing or in any way relating to the
foregoing, or (iii) the administration or funding of the Loans or any other
Obligations; and

(d)   As a material inducement to Agents and Lenders to enter into this
Forbearance Agreement and to continue to make Revolving Loans under the
Revolving Credit Facility all in accordance with and subject to the terms and
conditions of this Forbearance Agreement and the Credit Agreement, and all of
which are to the direct advantage and benefit of each Borrower, each of the
Borrowers, for themselves and their respective successors and assigns, (i) does
hereby remise, release, waive, relinquish, acquit, satisfy and forever discharge
each Agent and each Lender, and all of the respective past, present and future
officers, directors, employees, agents, affiliates, attorneys, representatives,
participants, heirs, successors and assigns of each Agent and each Lender
(collectively the “Discharged Parties” and each a “Discharged Party”), from any
and all manner of debts, accountings, bonds, warranties, representations,
covenants, promises, contracts, controversies, agreements, liabilities,
obligations, expenses, damages, judgments, executions, actions, suits, claims,
counterclaims, demands, defenses, setoffs, objections and causes of action of
any nature whatsoever, whether at law or in equity, either now accrued or
hereafter maturing and whether known or unknown, including, but not limited to,
any and all claims which may be based on allegations of breach of contract,
failure to lend, fraud, promissory estoppel, libel, slander, usury, negligence,
misrepresentation, breach of fiduciary duty, bad faith, lender malpractice,
undue influence, duress, tortious interference with contractual relations,
interference with management, or misuse of control which any Borrower now has or
hereafter can, shall or may have by reason of any matter, cause, thing or event
occurring on or prior to the date of this Forbearance Agreement arising out of,
in connection with or relating to (i) the Obligations, including, but not
limited to, the administration or funding thereof, (ii) any of the Loan
Documents or the indebtedness evidenced and secured thereby, and (iii) any other
agreement or transaction between any Borrower and any Discharged Party relating
to or in connection with the Loan Documents or the transactions contemplated
therein; and (b) do hereby covenant and agree never to institute or cause to be
instituted or continue prosecution of any suit or other form of action or
proceeding of any kind or nature whatsoever against any Discharged Party, by
reason of or in connection with any of the foregoing matters, claims or causes
of action, provided, however, that the foregoing release and covenant not to sue
shall not apply to any claims arising after the date of this Forbearance
Agreement with respect to acts, occurrences or events after the date of this
Forbearance Agreement.

7

--------------------------------------------------------------------------------

(e)   The Borrowers agree, in respect of any financial advisor retained by the
Collateral Agent (a “Financial Advisor”) to monitor Borrowers’ compliance with
the terms and conditions of the Credit Agreement and this Forbearance Agreement,
to otherwise request, receive and analyze such other information regarding the
Borrowers as the Collateral Agent or a Financial Advisor may reasonably request,
and to report to the Collateral Agent and the Lenders any or all of the same,
that the Borrowers shall, promptly upon the request of the Collateral Agent or a
Financial Advisor, grant to a Financial Advisor and to any of Collateral Agent’s
employees or other representatives access to Borrowers’ personnel, books and
records during business hours and, upon advance notice which is commercially
reasonable under the circumstances, outside normal business hours, and to
otherwise cooperate with and assist any such Financial Advisor, and Borrowers
shall pay all of the reasonable fees and expenses of any such Financial Advisor.
The current Financial Advisor to the Collateral Agent as of the date of this
Forbearance Agreement is Moore Colson; however, the Collateral Agent reserves
the right to change Financial Advisors from time to time, but the Borrowers
shall not be required to pay the fees or expenses of more than one Financial
Advisor for any applicable period, if any, during which more than one Financial
Advisor has been retained by the Collateral Agent.

4.    Conditions Precedent.  The effectiveness of this Forbearance Agreement is
subject to the following conditions precedent:

(a)        Delivery of Documents.  The Collateral Agent shall have received from
the Borrowers the following documents, all in form and substance acceptable to
Collateral Agent in its sole discretion:

(i)         executed originals of this Forbearance Agreement;

(ii)        weekly projections of financial performance, in the form attached
hereto                                    as Schedule I, for the period of time
described in such schedule;

(iii)       executed originals of the Seventh Amendment (hereinafter defined);

(iv)       originals of the Participation Agreement, as defined in the Seventh
                                             Amendment, executed by all parties
thereto other than Agents and  Lenders; and

(v)        such other documents and instruments as the Agents or any Lender may
reasonably request.

(b)        Seventh Amendment.  That certain Seventh Amendment to the Credit
Agreement, dated as of the date hereof, between and among Borrowers, Agents and
Lenders (the “Seventh Amendment”) shall have been executed and delivered by all
parties thereto, and all conditions set forth therein to the effectiveness
thereof other than the effectiveness of this Forbearance Agreement shall have
been satisfied in accordance with the terms and conditions of the Seventh
Amendment.

(c)        No Events of Default.  After giving effect to this Forbearance
Agreement, no Default or Event of Default, other than in the Existing Defaults,
shall have occurred and be continuing under the Credit Agreement or any other
Loan Document.

8

--------------------------------------------------------------------------------

5.         Additional Acknowledgments.  Each of the Borrowers expressly
acknowledges and agrees that the waivers, estoppels and releases in favor of
each Agent and each Lender contained in this Forbearance Agreement shall not be
construed as an admission of any wrongdoing, liability or culpability on the
part of any Agent or Lender, or as an admission by any Agent or Lender of the
existence of any claims by any Borrower against any Agent or Lender.  Each of
the Borrowers further acknowledges and agrees that, to the extent that any such
claims exist, they are of a speculative nature so as to be incapable of
objective valuation and that, to the extent that any such claims may exist and
may have value, such value would constitute primarily “nuisance” value or
“leverage” value in adversarial proceedings between any Borrower and any Agent
or Lender.  In any event, each of the Borrowers acknowledges and agrees that the
value to such Borrower of the covenants and agreements on the part of each Agent
and Lender contained in this Forbearance Agreement substantially and materially
exceeds any and all value of any kind or nature whatsoever of any claims or
other liabilities waived or released by such Borrower.

6.         Fees and Expenses. 

(a)   In consideration of the forbearances and waivers of the Agents and Lenders
hereunder, and in further consideration of the provision to the Borrowers of the
Borrowers’ Benefits, the Borrowers agree to pay to the Collateral Agent for the
benefit of the Lenders:

            (i)   a fee in the amount of $200,000 (the “Waiver and Forbearance
Fee”), which shall be fully earned and due when this Forbearance Agreement
becomes effective in accordance with the express provisions hereof, but which
shall not be payable until the earlier of (i) December 31, 2003 or (ii) the date
on which all other Obligations are paid or otherwise satisfied in full in
accordance with the provisions of the Credit Agreement; and

            (ii)  an additional fee in the amount of $100,000 (the “Contingent
Payment Fee”), which shall be fully earned and due when this Forbearance
Agreement becomes effective  in accordance with the express provisions hereof,
but which shall not be payable until December 31, 2003; provided, however, that
the Contingent Payment Fee shall be waived in its entirety if, at or before the
close of business on December 30, 2003, all of the other Obligations are paid or
otherwise satisfied in full in accordance with the terms and conditions of the
Credit Agreement.  

(b)        In addition to the fees, costs and expenses recoverable by the
Collateral Agent and the Lenders under, but without limiting the generality of,
Section 13.7 of the Credit Agreement, the Borrowers agree to pay on demand,
without duplication, all reasonable and actual costs and expenses incurred by
the Lenders and Agents in connection with the preparation, execution, delivery
and enforcement of this Forbearance Agreement and all other documents,
instruments and agreements entered into in connection herewith and in connection
with any other transactions contemplated hereby, including, without limitation,
the reasonable fees and out-of-pocket expenses of legal counsel to the Lenders
and Agents and any Financial Advisor (collectively the “Expenses”).  The
Borrowers authorize and direct the Collateral Agent, for the benefit of the
Agents and the Lenders, to charge the Expenses to the Revolving Credit Facility
by increasing the principal amount of the Revolving Loans by the amount of the
Expenses.

9

--------------------------------------------------------------------------------

7.     Miscellaneous.  Each of the Borrowers agrees to take such further action
as the Agents shall reasonably request in connection herewith to evidence the
agreement and consent herein contained.  This Forbearance Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.  This Forbearance Agreement shall be
binding upon and inure to the benefit of the successors and permitted assigns of
the parties hereto.  This Forbearance Agreement shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Georgia, but without giving effect to principles of conflicts of laws thereof. 
This Forbearance Agreement may not be modified, altered or amended except by
agreement in writing signed by all of the parties hereto.  Each Borrower
acknowledges that it has consulted with counsel and with such other expert
advisors as it deemed necessary in connection with the negotiation, execution
and delivery of this Forbearance Agreement.  This Forbearance Agreement shall
constitute a Loan Document and, among other matters, any claim or cause of
action based upon or arising out of or related to this Forbearance Agreement
shall be subject to the waiver of jury trial set forth in Section 13.4 of the
Credit Agreement. This Forbearance Agreement shall be construed without regard
to any presumption or rule requiring that it be construed against the party
causing this Forbearance Agreement or any part hereof to be drafted.  Nothing in
this Forbearance Agreement shall be construed to alter the debtor-creditor
relationship between Borrowers and the Lenders and Agents.  This Forbearance
Agreement is not intended as, nor shall it be construed to create, a partnership
or joint venture relationship between or among any of the parties.  This
Forbearance Agreement together with the Loan Documents, including without
limitation the Seventh Amendment, embodies the entire understanding and
agreement between and among the parties hereto and thereto with respect to the
subject matter hereof and thereof and supersedes all prior agreements,
understandings and inducements, whether express or implied, oral or written.

[Signature Pages Follow]

 

 

 

10

--------------------------------------------------------------------------------

 IN WITNESS WHEREOF, Borrowers, the Agents and the Lenders have caused this
Forbearance Agreement to be duly executed, all as of the date first above
written.

  “PARENT”   MILLER INDUSTRIES, INC.       By:  /s/ J. Vincent
Mish                                    J. Vincent Mish
           Chief Financial Officer   “SUBSIDIARY MILLER BORROWERS”   APACO, INC.
B&B ASSOCIATED INDUSTRIES, INC.
CHEVRON, INC.
CENTURY HOLDINGS, INC.
CHAMPION CARRIER CORPORATION
COMPETITION WHEELIFT, INC.
GOLDEN WEST TOWING EQUIPMENT INC.
KING AUTOMOTIVE & INDUSTRIAL
         EQUIPMENT, INC.
MID AMERICA WRECKER & EQUIPMENT
         SALES, INC. OF COLORADO
MILLER FINANCIAL SERVICES GROUP,
         INC.
MILLER/GREENEVILLE, INC.
MILLER INDUSTRIES DISTRIBUTING, INC.
MILLER INDUSTRIES INTERNATIONAL,
         INC.
MILLER INDUSTRIES TOWING
         EQUIPMENT INC.
PURPOSE, INC.
SONOMA CIRCUITS, INC.
SOUTHERN WRECKER CENTER, INC.
SOUTHERN WRECKER SALES, INC.    

By:  /s/ J. Vincent Mish                            
            J. Vincent Mish
            Attorney-in-Fact of each entity listed
            above

   

[signatures continued on next page]

 

 

--------------------------------------------------------------------------------

 

  “SUBSIDIARY ROADONE BORROWERS”

 

  AETEX, INC., f/k/a A-EXCELLENCE
        TOWING CO.
ALL AMERICAN TOWING SERVICES,
         INC.
B-G TOWING, INC.
BEAR TRANSPORTATION, INC.
BTRCX, INC. f/k/a BERT’S TOWING
          RECOVERY
         CORPORATION
BBSX, INC. f/k/a BOB BOLIN SERVICES,
          INC.
BASIEX, INC. f/k/a BOB’S AUTO SERVICE,
          INC.
BTRX, INC.
BVSWS, INC. f/k/a BOB VINCENT AND SONS
          WRECKER SERVICE, INC.
CAL WEST TOWING, INC.
CBTX, INC., f/k/a CEDAR BLUFF 24 HOUR
         TOWING, INC.
CCASX, INC.
CEX, INC., f/k/a CHAD’S INC.
CVDC, f/k/a CLEVELAND VEHICLE
        DETENTION CENTER, INC.
D.A. HANELINE, INC.
DVREX, INC.
DOLLAR ENTERPRISES, INC.
DSX, INC., f/k/a DUGGER’S SERVICES,
          INC.
GMAR, INC., f/k/a GOOD MECHANIC AUTO
          CO. OF RICHFIELD, INC.
GREAT AMERICA TOWING, INC.
GREG’S TOWING, INC.
HTX, INC.
LTSX, INC., f/k/a LAZER TOW SERVICES,
          INC.
LASX, INC.
LWKR, INC.
MAEJO, INC.
MEL’S ACQUISITION CORP.
MGEX, INC.
MSTEX, INC.
MTSX INC.

 

12

--------------------------------------------------------------------------------

 

  MURPHY’S TOWING, INC.
P.A.T., INC.
PEX, INC., f/k/a/ PIPES ENTERPRISES,
            INC.
RMA ACQUISITION CORP.
RRIC ACQUISITION CORP.
RSX, INC., f/k/a RECOVERY SERVICES,
              INC.
ROAD ONE, INC.
ROADONE EMPLOYEE SERVICES, INC.
ROAD ONE INSURANCE SERVICES, INC.
ROAD ONE SERVICE, INC.
ROAD ONE SPECIALIZED
          TRANSPORTATION, INC.
ROADONE TRANSPORTATION AND
    LOGISTICS, INC.
R.M.W.S., INC.
SWSX, INC. (f/k/a SUBURBAN WRECKER
          SERVICE, INC.)
TEXAS TOWING CORPORATION
TPCTH, INC.
TREASURE COAST TOWING, INC.
TREASURE COAST TOWING OF MARTIN
          COUNTY, INC.
TSSC, INC., f/k/a TRUCK SALES & SALVAGE
          CO., INC.
TWSX, INC.
WSX, INC., f/k/a WES’S SERVICE
          INCORPORATED
WTX, INC. (f/k/a WILTSE TOWING, INC.)
WTC, INC.
WTEX, INC.
ZTRX, INC., f/k/a ZEHNER TOWING &
          RECOVERY, INC.       By:  /s/ J. Vincent Mish                     
            J. Vincent Mish
            Attorney-in-Fact of each entity listed
            above

13

--------------------------------------------------------------------------------

 

 

  “ADMINISTRATIVE AGENT,
SYNDICATION AGENT AND EXISTING
TITLED COLLATERAL AGENT”       BANK OF AMERICA, N.A., as the
Administrative Agent, Syndication Agent and
Existing Titled Collateral Agent    

 

  By:        /s/ Sherry Lail                                     
Name:   Sherry Lail
Title:     Senior Vice President    

 

  “LETTER OF CREDIT ISSUER”       BANK OF AMERICA, N.A., as Letter of
Credit Issuer

 

  By:        /s/ Sherry Lail                                     
Name:   Sherry Lail
Title:     Senior Vice President  

 

“COLLATERAL AGENT”   THE CIT GROUP/BUSINESS CREDIT, INC., as
Collateral Agent    

 

  By:  /s/ Kenneth B. Butler                                 
Name: Kenneth B. Butler
Title: Vice President       “LENDERS”

 

  BANK OF AMERICA, N.A., as a Lender    

 

  By:        /s/ Sherry Lail                                     
Name:   Sherry Lail
Title:     Senior Vice President

 

--------------------------------------------------------------------------------

  THE CIT GROUP/BUSINESS CREDIT, INC.,
as a Lender       By:  /s/ Kenneth B. Butler                                 
Name: Kenneth B. Butler
Title: Vice President    

 

  FLEET CAPITAL CORPORATION, as a Lender    

 

  By:    /s/ Wes Mannis              
Name: Wes Mannis
Title: VP

 

 

 

15